Case 8-18-75796-|as Doc 21 Filed 11/01/18

Fill in this information to identify your case:

Jacob Assaraf

First Name

Debtor 1

Middle Name Last Name

Debtor 2
(Spouse. if tiling) Firsi Name

 

Middle Name Last Name

United States Bankruptcy Court for the: EaS!ern DiStriCl Of NeW YOrk

Ent€fed 11/01/18 09225257

Check as directed in lines 17 and 212

According to the calculations required by
this Statement:

 

m 1. Disposable income is not determined
under 11 U.S.C. § 1325(b)(3).

2. Disposable income is determined
under 11 U.S.C. § 1325(b)(3).

 

Case number
(lf known)

£48¥51964- - -as

m 3. The commitment period is 3 years.
4. The commitment period is 5 years.

 

 

 

l:l Check if this is an amended h|ing

Official Form 1220-1

Chapter 1 3 Statement of Your Current Monthly lncome
and Calculation, of Commitment Period

Be as complete and accurate as possible. lftwo married people are filing together, both are equally responsible for being aecurale. if

more space is needed, attach a separate sheet to this form. lnclude the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).

Calculate Your Average Monthly lncome

 

12l15

 

   

 

1. What is your marital and filing status? Check one on|y.
m Not married. Fi|| out Column A, lines 2-11. ,.`,
_E m
l Married. Fill out both columns A and B, lines 2-11. § es §§ <:
Fill' ln the average monthly lncome that you received from all sources, derived during the 6 full months before you ff[é§thisz Q:;lfw
bankruptcy case. 11 U. S. C. § 101(10A). For example if you are filing on September 15, the 6-month period wouldebe Marcgj throug c
August 31. lf the amount of your monthly' income varied during the 6 months add the income for all 6 months and.divlde theteta| bysSEEliL-_in:,
the result. Do not include any income amount more than once. For examp|e, if both spouses own the same renta|prgpeny, ut the‘ incfo" "' ij
from that property in one column only. |f you have nothing to report for any line, write $0 in the space. m :z ;"'_’~'Z_`_G;
‘ ___ <'>
'..\.J -¢ n
Column A Column B ' 0 '< a
oebtor_1 Debtor'i~Br '11
non-fili\g)spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all ¢
payroll deductions). $M _B
3. Alimony and maintenance payments. Do not include payments from a spouse. $_O'O_O $_M
4. A|| amounts from_any source which are regularly paid for household expenses of
you or your dependents, including child support. lnclude regular contributions from
an unmarried partner, members of your householdl your dependents, parents, and
roommates. Do not include payments from a spouse. Do not include payments you
listed on line 3. $ 0.00 $ 0.00
5. Net income from operating a business, profession, or Debt°" Debtor 2
fa"“ 0 00 0 00
Gross receipts (before all deductions) $_'- $_'
Ordinary and necessary operating expenses - $ O-OO - $ 0-00 `
Net monthly income from a business, profession, or farm $ O_OO $_ 0_00 :g£y_) $ O_OO $ O_OO
6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) $ O-OO $ O-OO
Ordinary and necessary operating expenses - $ O-OO - $___ O-OO
Net monthly income from rental or other real property $ 0.00 $__ 0.00 :;;y_) 3 0.00 $ 0.00

Ofiic`la| Form 1220-1 Chapter 13 Statement of Your Current Monthly lncome and Calculation of Commitment Period page 1

 

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Entered 11/01/18 09225257

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Jacob ASSaraf Case number (irknown)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
7. lnterest, dividends, and royalties $ 0'00 $ O'OO
a. Unemployment compensation O'OO $ 0'00
Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. lnstead, list it here: .......................................
For you $ 0.00
For your spouse $ 0-00
9. Pension or retirement income. Do not include any amount received that was a 0 00 0 00
benefit under the Social Security Act. $ ' $ '
10. lncome from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. lf necessary, list other sources on a separate page and put the
total below.
$ 0.00 $ 0.00
$ 0.00 $ 0.00
Tota| amounts from separate pages, if any. + $ 0.00 -|- $ 0.00
11. Ca|cu|ate your total average monthly income. Add lines 2 through 10 for each _
column. Then add the total for Column A to the total for Column B. $ 12’300'00 + $ O'OO " $12’300'0
Total average
monthly income
m Determine How to lll|easure Your Deductions from lncome
12. Copy your total average monthly income from line 11. ..... $ 1 2,300_00

13. Ca|cu|ate the marital adjustment. Check one:
m You are not married. Fill in 0 below.

You are married and your spouse is filing with you. Fill in 0 below.
|:! You are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11l Column B, that was NOT regularly paid for the household expenses of

you or your dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than
you or your dependents

Be|ow, specify the basis for excluding this income and the amount of income devoted to each purpose. lf necessary,
list additional adjustments on a separate page.

lf this adjustment does not app|y, enter 0 below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O
$
$
+ $
Total $ 000 Copy here 9 __OOO
14. Your current monthly income. Subtract the total in line 13 from line 12. $ 12,300.00
15. Ca|cu|ate your current monthly income for the year. Follow these steps:
15a. Copy line 14 here -) $LOO'OO_
Mu|tiply line 15a by 12 (the number of months in a year). x 1 2
15b. The result is your current monthly income for the year for this part of the form. $147,600-00

 

 

 

 

 

 

 

Ofticia| Form 1220-1 Chapter 13 Statement of Your Current Monthly lncome and Ca|cu|ation of Commitment Period page 2

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

Debtor1 Jacob ASSaraf Case number (rrknawn)

First Name Middle Name Last Name

 

 

 

16. Ca|cu|ate the median family income that applies to you. Follow these steps:

16a. Fill in the state in which you live. NY
4
16b. Fill in the number of people in your household.
16c. Fill in the median family income for your state and size of household. $ 98»583~00

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

17. How do the lines compare?

17a. m Line 15b is less than or equal to line 160. On the top of page 1 of this form, check box 1, Disposable income is not determined under
11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT till out Calculation of Your Disposable lncome (Official Form 1220-2).

17b. Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable lncome (Officia| Form 1220-2).
On line 39 of that form, copy your current monthly income from line 14 above.

malculate Your Commitment Period Under 1 1 U.S.C. § 1325(b)(4)

18. Copy your total average monthly income from line 11. ....... $12,300.00

19. Deduct the marital adjustment if it applies. lf you are married. your spouse is not filing with you, and you contend that
calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income. copy
the amount from line 13.

19a. lf the marital adjustment does not apply, fill in 0 on line 193. ................................................................................................ $ 0_00

 

19b. Subtract line 19a from line 18. _ $12,300.00

 

 

 

20. Ca|cu|ate your current monthly income for the year. Follow these steps:

 

 

 

 

 

 

20a. Copy line 19b.. - $ 12 300 00
__L_'_

Multiply by 12 (the number of months in a year). ' X 1 2
20b. The result is your current monthly income for the year for this part of the form. $147,600.00
20<:. Copy the median family income for your state and size of household from line 160. 98 583_00

 

 

 

21. How do the lines compare?

|:l Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
The commitment period is 3 years. Go to Part 4.

Line 20b is more than or equal to line 200. Unless othen/vise ordered by the court, on the top of page 1 of this form,
check box 4, The commitment period is 5 years. Go to Part 4.

By signing here, under penalty of perjury l declare that the information on this statement and' in any attachments' rs true and correct.
Mure of Debtor 1 1 Signature of Debtor 2

Date 10/25/2018 Date
MM/DD /YYYY ` MM/ 00 /YYYY

 

|f you checked 17a, do NOT fill out or file Form 1220-2.
|f you checked 17b, frl| out Form 1220-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.

 

 

 

Oflicia| Form 1220-1 Chapter 13 Statement of Your Current Monthly lncome and Ca|cu|ation of Commitment Period page 3

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

Fill in this information to identify your cases

Debtor1 Jacob Assaraf

Hrst Name Middie Name Last Name

 

Debtor 2
(SpOUSS, if fllirlg) Firs! Name Middle Name Last Name

 

United States Bankruptcy Court for the: EaStern DiSfriC! Of NeW YOrk

Case number
(|f known)

 

 

 

m Check if this rs an@'iendedfilrgg

 

 

 

:~;*:Z
Official Form 1220-2 §
Chapter 1 3 Ca|cu|ation of Your Disposable lncome _`l:‘:i
To fill out this forrn, you will need your completed copy of Chapter 13 Statement of Your Current Monthly lncome and Calcylation o§ Q.\

Commitment Period (Official Form 1220-1).

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being §§curate. §§`\
more space is needed, attach a separate sheet to this form. lnclude the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).

Ca|cu|ate Your Deductions from Your lncome

The internal Revenue Service (lRS) issues National and Local Standards for certain expense amounts. Use these amounts
to answer the' questions in lines 6-15. To find the 'IRS standards, go on|ine using the link specified in the separate
instructions for this form. This information may also be available at the bankruptcy clerk’s office.

 

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. |n later parts ofthe forrn. you will use
some of your actual expenses if they are higher than the standards. Do not include a_ny operating expenses that you
subtracted from income in lines 5 and 6 of Form 1220-1 and do not deduct any amounts that you subtracted from your
spouse' s income in line 13 of Form 1220-1.

|f your expenses differ from month to month, enter the average expense.

Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

5. The number of people used in determining your deductions from income
Fill in the number of people who could be claimed as exemptions on your federal income tax
retum, plus the number of any additional dependents whom you support. This number may
be different from the number of people in your household. , 4-00

 

 

 

 

National

Standards You must use the lRS Natronal Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the lRS National

Standards, fill in the dollar amount for food, clothing, and other items. $_M

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the lRS National
Standards, ill in the dollar amount for out-of-pocket health care. The number of people is split into two
categories-people who are under 65 and people who are 65 or older-because older people have a higher lRS
allowance for health care costs. lf your actual expenses are higher than this lRS amount, you may deduct the
additional amount on line 22.

 

 

 

Official Form 1220-2 Chapter 13 Calcu|ation of Your Disposable lncome page 1

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

Debtor 1 Jacob Assaraf Case number (ifknowrn

First Name Middle Name Last Name

 

 

Peop|e who are under 65 years of age

 

7a. Out-of-pocket health care allowance per person $ 52.00
7b. Number of people who are under 65 X 4
c
7e. subioiai. iviuiiipiy line 7a byiine 7b. s 208.00 h:r';y_) $ 208.00

 

 

 

People who are 65 years of age or older

 

 

 

 

 

 

 

 

 

7d. Out-of-pocket health care allowance per person $ O-OO
7e. Number of people who are 65 or older X _O_
7f. subiotai. iviuitipiy line 7a by line 7e. s 0.00 :;';y_) + $ 0.00
7g. Total. Add lines 7c and 7f. $ 208.00 copy here_) _______ $ 208.00
Local

Standards You must use the lRS Local Standards to answer the questions in lines 8-15.

Based on information from the lRS, the U.S. Trustee Program has divided the lRS Local Standard for housing for
bankruptcy purposes into two parts:

l Housing and utilities - insurance and operating expenses
l Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5, fill 819 00
in the dollar amount listed for your county for insurance and operating expenses. $ '

s. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount 3 1 1 6 00
listed for your county for mortgage or rent expenses. $ ’ '

9b. Total average monthly payment for all mortgages and other debts secured by
your home. `

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file
for bankruptcy. Next divide by 60.

 

 

 

 

 

Name of the creditor Average monthly
payment
Wells Fargo Home Mortgage $ 4,500.00
$
+ $
sb. Tota| average monthly payment $ 4 500_00 ::;y_) -$ 4 500.00 ::§::t;;: am°um

 

 

 

9c. Net mortgage or rent expense.

Subtract line 9b (total average monthly payment) from line 9a (martgage or $ 0 00 Copy here-) _______ $ 0 00
rent expense). lf this number is less than $O, enter $0. __'

 

 

 

 

10. if you claim that the U.S. Trustee Program’s division of the lRS Local Standard for housing is incorrect and affects $ 1 500 00
the calculation of your monthly expenses, fill in any additional amount you claim. _'_`
Exp|ain

Why. l believe the portion relating to my mortgage expenses for my county is wronq.

 

 

 

Official Form 1220-2 Chapter 13 Ca|cu|ation of Your Disposable income page 2

 

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

Debtor1 Jacob Assaraf

First Name Middie Name Last Name

Case number (irknnwn)

 

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

O. Go to line 14.
IE 1. Go to line 12.
[:] 2 or more. Go to line 12.

12. Vehicie operation expense: Using the lRS Local Standards and the number of vehicles for which you claim the operating
expenses, till in the Operating Costs that apply for your Census region or metropolitan statistical area. 3 0.00

13. Vehicie ownership or lease expense: Using the lRS Local Standards, calculate the net ownership or lease expense for
each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehic|e. |n
addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicie 1:

 

 

13a. Ownership or leasing costs using lRS Local Standard ....................................... $ 0-00

135. Average monthly payment for all debts secured by Vehicie 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e,

add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 60.
Name of each creditor for Vehicie 1 Average monthly
payment
0 $ 0.00
0 + $ 0.00
C°Py Repeat this amount
Tota| average monthly payment $ 0_00 here_) - $ O-OO on line 33b_
13c. Net Vehicie 1 ownership or lease expense copy net Vehic|e
Subtract line 13b from line 13a. if this number is less than $0, enter $O. ............ $_MO 1 expense here') $__0'00
Vehicie 2 Describe Vehicie 2:
13d. Ownership or leasing costs using lRS Local Standard ................................... $ 0.00
13e. Average monthly payment for all debts secured by Vehicie 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicie 2 Average monthly
payment
0 $ 0.00
0 + $ 0.00
Copy R ' f
Total average monthly payment $ O_OO here9 - $ 0.00 o:*l’i::t;§': am°u"
13f. Net Vehicie 2 ownership or lease expense C°Py net Vehicie
0.00 2 h O.
Subtract line 13e from 13d. if this number is less than $0, enter $0 .................... $--_- _;xpense ere $_ 00
14'. Pubiic transportation expense: if you claimed 0 vehicles in line 11, using the lRS Local Standards, fill in the Fublic 0 00
Transportation expense allowance regardless of whether you use public transportation. 5 `

15. Additionai public transportation expense: if you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim 178 00
more than the lRS Local Standard for Public Transporiation. $_ `

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable income page 3

 

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

 

 

 

 

 

 

 

Debtor1 Jacob Assaraf Case number (irknown)
First Name Middie Name Last Name
Other Necessary in addition to the expense deductions listed above, you are allowed your monthly expenses for the
Expenses following lRS categories.
16. Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes,
self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld
from your pay for these taxes. However, if you expect to receive a tax refund , you must divide the expected $ 1 ,569_31
refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes. __
Do not include real estate, sales, or use taxes.
17. involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs. .
Do not include amounts that are not required by your job, such as voluntary 401 (k) contributions or payroll savings. $ASJ 5
18. Life insurance: The total monthly premiums that you pay for your own term life insurance. lf two married people are filing
together, include payments that you make for your spouse's term life insurance.
Do not include premiums for life insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of _ 179 54
life insurance other than term. $__'
19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments. $ 0.00
Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.
20. Education: The total monthly amount that you pay for education that is either required:
l as a condition for yourjob, or $ 0.00
l for your physically or mentally challenged dependent child if no public education is available for similar services.
21. Chiidcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education. $ 0.00
22. Additionai health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
savings account. lnclude only the amount that is more than the total entered in line 7. 273 20
Payments for health insurance or health savings accounts should be listed only in line 25. $__'
23. Optiona| telephones and telephone services: The total monthly amount that you pay for telecommunication services
for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
income, if it is not reimbursed by your employer. + $ 0.00
Do not include payments for basic home telephone, internet or cell phone service. Do not include self-employment
expenses. such as those reported on line 5 of Form 122C-1, or any amount you previously deducted.
24. Add all of the expenses allowed under the lRS expense ailowances. $ 7 425_20
Add lines 6 through 23. _’_‘
Additionai Expense These are additional deductions allowed by the Means Test.
Dedu°ti°"s Note: Do not include any expense allowances listed in lines 6-24.
25. Heaith insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
your dependents
Heaith insurance $ 400.00
Disability insurance $ 0.00
Heaith savings account + $ O_OO
Do you actually spend this total amount?
E No. How much do you actually spend?
-Yes
26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderlyl chronically ili, or disabled member of 0 00
your household or member of your immediate family who is unable to pay for such expenses. These expenses may $_'
include contributions to an account of a qualihed ABLE program. 26 U.S.C. § 529A(b).
27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $ 0 00
By iaw, the court must keep the nature of these expenses confidential

Official Form 1220-2 Chapter 13 Calcu|ation of Your Disposable income

 

page 4

 

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

Debtor1 Jacob Assaraf Case number (irknewn)

First Name Middie Name Last Name

 

 

 

28. Additionai home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.

if you believe that you have home energy costs that are more than the horne energy costs included in expenses on line 8,
then fill in the excess amount of home energy costs. 5 0.00

You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more $ 1 250_00
than $160.42* per chiid) that you pay for your dependent children who are younger than 18 years old to attend a ’
private or public elementary or secondary school.

You must give your case trustee documentation of your actual expenses, and you must explain why the amount
claimed is reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additionai food and clothing expense. The monthly amount by which your actual food and clothing expenses are $ 30()_00
higher than the combined food and clothing allowances in the lRS National Standards. That amount cannot be more
than 5% of the food and clothing allowances in the lRS National Standards.

To Hnd a chart showing the maximum additional allowance, go online using the link specined in the separate
instructions for this form. This chart may also be available at the bankruptcy clerk’s oche.

You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4). + $ 1,600-00

Do not include any amount more than 15% of your gross monthly income.

 

32. Add all of the additional expense deductions. 3 3,550.00
Add lines 25 through 31.

 

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgagesl vehicle
loans, and other secured debt, fill in lines 33a through 33a.

To calculate the total average monthly payment, add all amounts that are contractually due
to each secured creditor in the 60 months after you tile for bankruptcy. Then divide by 60.

Average monthly

payment
Mortgages on your home
33a. Copy line 9b here ................................................................................................... ') $ 41500~00
Loans on your first two vehicles
san copy line 13b here, ............................................................................................... -) $ O-OO
aae. copy line 13e here. ............................................................................................... -) $ O-OO

33d. List other secured debts:

Name of each creditor for other identify property that Does
secured debt secures the debt payment
include taxes

or insurance?

ENo

 

 

 

 

$

Yes

N
El o $
m Yes
m No

+
Yes $"_
33a. Tota| average monthly payment, Add lines 33a through 33d. .......................................... $ 4»5OO-OC ::;y_;)ta| $ 41500~00

 

 

 

 

 

Official Form 1220-2 Chapter 13 Ca|cu|ation of Your Disposable income page 5

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 JaCOb ASSal'af Case number (irknown)
First Name Middie Name Last Name -
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary
for your support or the support of your dependents?
|:] No. Go to line 35.
Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep
possession of your property (cal|ed the cure amount). Next, divide by 60 and fill in the information below.
Name of the creditor identify property that Total cure Monthly cure amount
secures the debt amount
Wells Fargo Home Mtg 115 Monroe St $ 50,000.00 + 60 = $ 5,833.33
$ + 60 = $
$ + 60 = + $
Copy t
Total $M fatal $_E33-33
her99
35. Do you owe any priority claims_such as a priority tax, child support, or alimony_ that are past due as of
the filing date of your bankruptcy case? 11 U.S.C. § 507.
No. Go to line 36.
|_:1 Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority claims. . $ + 60 $
36. Projected monthly Chapter 13 plan payment $
Current multiplier for your district as stated on the list issued by the Administrative
Oftice of the United States Courts (for districts in Alabama and North Carolina) or by
the Executive Oft"ice for United States Trustees (for all other districts). 8
To find a list of district multipliers that includes your district, go online using the link X __
specined in the separate instructions for this form. This list may also be available at the
bankruptcy clerk’s office.
Con
Average monthly administrative expense $ total $
here9
37. Add all of the deductions for debt payment. Add lines 33e through 36. $ 10,333_35
Total Deductions from income
38. Add ali of the allowed deductions.
Copy line 24, A/I of the expenses allowed under lRS expense allowances ................................... $ 7,425-20
copy iine 32, A// ofthe additional expense deduction< s 3»550-00
Copy line 37l AI/ of the deductions for debt payment ...... + $ 1 01333-33
Copy ,.
Total deductions $ 21 ,308.53 total $ 2'| ,308.5.:
here 9

 

 

 

 

 

 

 

 

 

Official Form 122C_-2 Chapter 13 Calculation of Your Disposable income page 6

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

Debtor1 JaCOb Assaraf Case number (irknowni

First Name Middie Name Last Name

m Determine Your Disposable income Under 11 U.S.C. § 1325(b)(2)

 

39. Copy your total current monthly income from line 14 of Form 1226-1, Chapter 13 $ 1 21300_00
Statement of Your Current Monthly lncome and Calculation of Commitment Period. _

 

40. Fill in any reasonably necessary income you receive for support for dependent
children. The monthly average of any child support payments, foster care payments, or
disability payments for a dependent child, reported in Part l of Form 122C-1, that you $ O-OO
received in accordance with applicable nonbankruptcy law to the extent reasonably
necessary to be expended for such child.

41.` Fill iri ali qualified retirement deductions. The monthly total of all amounts that your
employer withheld from wages as contributions for qualified retirement plans, as $ 246_1 1
specified in 11 U.S.C. § 541(b)(7) plus all required repayments of loans from retirement _
plans, as specified in 11 U.S.C. § 362(b)(19).

42. Total of air deductions airowed under 11 u.s.c. § 107(b)(2)(A). copy iine 38 here ............ -) $ 21 1308-53

43. Deduction for special circumstances. |f special circumstances justify additional
expenses and you have no reasonable alternative, describe the special circumstances
and their expenses. You must give your case trustee a detailed explanation of the
special circumstances and documentation for the expenses.

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the special circumstances Amount of expense

$

$

+ $

Copy here
Total 3 0.00 _) + $ 0.00

44. Total adjustments. Add lines 40 through 43. ..... ' $M4 copy here 9 - $ 21 ’554'64
45. Ca|cu|ate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39. $ O'OO

 

 

 

m Change in lncome or Expenses

46. Change in income or expenses. if the income in Form 1220-1 or the expenses you reported in this form have changed
or are virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be
open, fill in the information below. For examp|e, if the wages reported increased after you filed your petition, check
1220-1 in the first column, enter line 2 in the second column, explain why the wages increased, f'i|| in when the increase
occurred, and nil in the amount of the increase.

 

 

 

 

Form Line Reason for change Date of change increase or Amount of change
decrease?
L:J1220-1 ___ increase $
1220-2 _ Decrease
m 1220-1 = increase $
122C-2 _ Decrease
m 122C-1 = increase $
122C-2 _ Decrease
g 122C-1 = increase $
1220-2 _ Decrease

 

 

 

 

 

OfEcial Form 1220-2 Chapter 13 Ca|cu|ation of Your Disposable income page 7

CaSe 8-18-75796-|&8 DOC 21 Filed 11/01/18 Enter’ed 11/01/18 09225257

Debtor1 JaCOb Assaraf Case number (irknown)

First Name Middie Name Last Name

By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.

 

 

X dow X
Wf DW § Signature of Debtor 2
Date 101 23 2)20!<6 Date

MM/ DD /YYYY MM/ DD /YYYY

 

 

 

 

Official Form 122C-2 Chapter 13 Ca|cu|ation of Your Disposable income page 8

